DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:
BEGIN AMENDMENT 
Claim 3 (Currently Amended): The method of claim 1, wherein the message is a negotiation message and the change in behavior is transferring custodianship of [[a]] the track of the first object to one of the one or more peer DTFs.

Claim 15 (Currently Amended): The DTF of claim 12, wherein the message is a negotiation message and the change in behavior is transferring, by the custodianship processor, custodianship of [[a]] the track of the first object to one of the one or more peer DTFs.
	END AMENDMENT

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to techniques for implementing a custodianship model for decentralized track fusion.

However, Daoura does not disclose in a decentralized track fuser technical field, and it does not specifically disclose an immediate result of the processing of the track of the first object received from one or more peer DTFs.
Di Girolamo et al. (US 2020/0322884 A1, hereinafter Di Girolamo), discloses each (shipping) pallets has an NB-IoT based tracking device on it.  At the time of delivery, ownership of the NB-IoT device needs to be transferred from the widget company to the distribution center (Paragraph 0110).
However, Di Girolamo discloses a central equipment identity register may store information regarding eSIM operating profiles of the tracking devices. And the transferring of ownership of the tracking device is not based on messages exchanged among peer devices.
Haldenby et al. (US 2019/0340588 A1, also US 2017/0046806 A1 by the same inventor), discloses generating secured block-chain-based ledger data structures that track subdivide ownership and usage of one or more assets.  In claim 26 (and similar in paragraph 0023 Figure 1), it teaches client devices obtain data maintained within an 
However, Haldenby does not teach a decentralized track fuser, and further it does not disclose the limitation of, implementing, by the first DTF, a change in behavior of the first DTF based on the message.

The prior arts listed above and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose processing, by a first decentralized track fuser (DTF), a track of a first object; publishing, by the first DTF, an intermediate result of the processing of the track of the first object, for reception by one or more peer DTFs to enable distributed processing of the track of the first object by the first DTF and the one or more peer DTFs; listening, by the first DTF, for a message transmitted from any of the one or more peer DTFs; and implementing, by the first DTF, a change in behavior of the first DTF based on the message.  These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.

Claims 2-11 and 13-22 are allowed by the virtue of their dependency from allowed independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.G./           Examiner, Art Unit 2647               
/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649